 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             ROBIN LAMONT THOMPSON
 7

 8
                   IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         )   Case No.     1:18CR00096 LJO
                                       )
12             Plaintiff,              )
                                       )   STIPULATION AND ORDER CHANGING
13       vs.                           )   SENTENCING DATE AND RELATED PSR
                                       )   DATES
14   ROBIN LAMONT THOMPSON,            )
                                       )
15             Defendant.              )
                                       )   Judge: Honorable LAWRENCE J.
16
                                           O’NEILL
17
                                           12/16/2019
18

19
     TO: THE HONORABLE LAWRENCE J. O’NEILL, Presiding Justice,
20   Eastern District of California.
21
         IT IS HEREBY STIPULATED by and between the parties in this
22   action that the current dates set for the final PSR to be
23   distributed to counsel and the Court, formal objections and the
24   sentencing hearing be vacated and changed to the following:
25   Final report due to court—January 6, 2020

26
     -Formal objections due January 20, 2020; and
     -Sentencing set for January 27, 2020 at 10:00 a.m. or as soon
27
     thereafter as is convenient for the court.
28




                                       - 1
 1        This stipulation is needed based on the fact that there are
 2   several documents and files that Defense Counsel is gathering
 3   regarding the alleged prior in this case and for both parties to

 4
     be able to respond and do their own investigation. It is
     believed that this case and its sentencing is somewhat
 5
     complicated and the additional time will be needed.
 6
          I believe that time has been waived in this matter but out
 7
     of an abundance of caution, the defendant, Robin Thompson,
 8
     hereby waives time for sentencing up to and including the new
 9   date of January 27, 2020.
10

11   Respectfully submitted,
12

13
                                        /S/ Steven L. Crawford
                                   STEVEN L. CRAWFORD, Attorney for
14                                 Robin Thompson
15                                      /s/ Vincenza Rabenn
16
                                   Vincenza Rabenn, Assistant United
                                   States Attorney
17
     IT IS GRANTED.
18

19
     IT IS SO ORDERED.
20
       Dated:   December 1, 2019          /s/ Lawrence J. O’Neill _____
21
                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26

27

28




                                    - 2
